Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi et al. (U.S. 2005/0218976 A1) in view of Syouda (U.S. 10,637267 A1).
As to claim 1, Haraguchi et al. disclose a voltage detection device as seen in Fig. 1 comprising: a differential amplification circuit 1 configured to include a first input IN1 terminal configured to receive a first voltage of power supplied from a battery 101 (see par. 0033) , a second input terminal IN2 configured to receive a second voltage of the power that is a voltage different from the first voltage and is supplied from the battery (see pars. 0033-0035), an amplification factor adjustment circuit capable of adjusting a voltage amplification factor AV (see par. 0045), an amplification circuit 1 configured to amplify a differential voltage between the first voltage received from the first input terminal and the second voltage received from the second input terminal at the amplification factor adjusted by the amplification factor adjustment circuit (see pars. 0034-0035 wherein differential voltage amplifier circuit section 1 is equipped with an input terminal IN1, an input terminal IN2, a bias voltage input terminal VO, and an output terminal OT1 for the differential voltage amplifier circuit section), and an output terminal OP configured to output the differential voltage amplified by the amplification circuit (see par. 0036, wherein the resistor R3 is connected to the bias voltage terminal VR, and one end of the resistor R4 is connected to the output of the differential amplifier OP1).
Haraguchi et al. fail to disclose a control circuit which configured to adjust detect the differential voltage output from the differential amplification circuit and calculate an internal resistance value of the battery based on the differential voltage, and configured to control the amplification factor adjustment circuit, wherein the control circuit is configured to adjust the amplification factor adjustment circuit based on a maximum voltage representing a highest voltage detectable by the control circuit and the differential voltage output from the output terminal so as to adjust the amplification factor of the amplification circuit.
In related art, US 10,637267to Syouda discloses that a control circuit 40 which configured to detect the differential voltage output from the differential amplification circuit 11 and calculate an internal resistance value of the battery based on the differential voltage (see claim 1, wherein a battery state detection unit configured to detect a state of the secondary battery based on the difference voltage output from the difference voltage output unit and the charging current by calculating an internal resistance r in accordance with an equation of r=Vm/(2×Av×Ic), where Vm, Av, and Ic correspond to the differential voltage, an amplification factor of the difference voltage output unit, and the charging current, respectively, when a voltage retained by the second capacitor has become stable after the changeover switch is controlled by the connection changeover control unit to change over connection of the first electrode of the secondary battery from the first input terminal to the second input terminal), and configured to control the amplification factor adjustment circuit 11, wherein the control circuit 40 is configured to control the amplification factor Av adjustment circuit based on a maximum voltage via Vm representing a highest voltage detectable by the control circuit 40 (see column 13, lines 20-32) and the differential voltage output from the output terminal OP so as to set the amplification factor Av of the amplification circuit 11 (see column 10, lines 1-11, wherein the voltage retained by the second capacitor 14 has become stable after the changeover switch 12 is controlled by the connection changeover control unit to change over connection of the positive electrode Bp of the secondary B from the first input terminal In1 to the second input terminal In2, the battery state detection unit detects the internal resistance r of the secondary battery B based on the amplified voltage Vm output from the amplifier 11 and the charging current Ic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amplification circuit taught by Haraguchi et al. to include the control circuit as taught by Syouda as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the voltage detection device can accurately detect an internal resistance value of a battery. The voltage detection device according to the present embodiment sets the amplification factor of the amplification circuit according to a period of use in which the battery has been used, and thereby, can make the differential voltage output from the differential amplification circuit closer to the maximum voltage within the range not exceeding the maximum voltage of the control circuit (see Syouda’s column 9 line 40 to column 10 line 11 & claim 1).


    PNG
    media_image1.png
    455
    766
    media_image1.png
    Greyscale


As to claim 2, Haraguchi et al. disclose the voltage detection device 2. Haraguchi et al. fail to disclose the control circuit is configured to control the amplification factor adjustment circuit to reduce the amplification factor of the amplification circuit when the differential voltage output from the output terminal has reached the maximum voltage.
In related art, US 10,637267to Syouda discloses that a control circuit 40 which configured to detect the differential voltage output from the differential amplification circuit 11 and configured to control the amplification factor adjustment circuit 11, wherein the control circuit 40 is configured to control the amplification factor Av adjustment circuit based on a maximum voltage via Vm representing a highest voltage detectable by the control circuit 40 (see claim 1,  column 13, lines 20-32 & column 10, lines 1-11, wherein the voltage retained by the second capacitor 14 has become stable after the changeover switch 12 is controlled by the connection changeover control unit to change over connection of the positive electrode Bp of the secondary B from the first input terminal In1 to the second input terminal In2, the battery state detection unit detects the internal resistance r of the secondary battery B based on the amplified voltage Vm output from the amplifier 11 and the charging current Ic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amplification circuit taught by Haraguchi et al. to include the control circuit as taught by Syouda as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the voltage detection device can accurately detect an internal resistance value of a battery. The voltage detection device according to the present embodiment sets the amplification factor of the amplification circuit according to a period of use in which the battery has been used, and thereby, can make the differential voltage output from the differential amplification circuit closer to the maximum voltage within the range not exceeding the maximum voltage of the control circuit (see Syouda’s column 9 line 40 to column 10 line 11 & claim 1).

As to claim 3, Haraguchi et al. disclose wherein the amplification factor adjustment circuit 1  includes a plurality of resistors R1-R4 and a switch circuit SW3 configured to switch connections of the resistors R1-R4, and is configured to cause the switch circuit to switch the connections of the resistors so as to adjust the amplification factor of the amplification circuit 1 (see pars. 0036-0038, wherein the switch SW3 is connected so as to be able to switch between the output of the subtraction circuit section 3 and the bias voltage input terminal VO and connected to the bias voltage terminal VR).

As to claim 4, Haraguchi et al. disclose wherein the amplification factor adjustment circuit 1 includes a plurality of resistors R1-R4 and a switch circuit SW4 configured to Switch connections of the resistors R1-R4, and is configured to cause the switch circuit to switch the connections of the resistors so as to adjust the amplification factor of the amplification circuit (see pars. 0035 & 0078, the switch SW4 to one ends of the resistor R1 and the switch SW1 at a node N1. The input terminal IN2 is connected via the switch SW5 to the other ends of the resistor R2 and the switch SW1 at a node N2 ).

Regarding claim 5, Haraguchi et al. disclose a voltage detection device as seen in Fig. 1 comprising: a differential amplification circuit 1 configured to include a first input IN1 terminal configured to receive a first voltage of power supplied from a battery 101 (see par. 0033) , a second input terminal IN2 configured to receive a second voltage of the power that is a voltage different from the first voltage and is supplied from the battery (see pars. 0033-0035), an amplification factor adjustment circuit capable of adjusting a voltage amplification factor AV (see par. 0045), an amplification circuit 1 configured to amplify a differential voltage between the first voltage received from the first input terminal and the second voltage received from the second input terminal at the amplification factor adjusted by the amplification factor adjustment circuit (see pars. 0034-0035 wherein differential voltage amplifier circuit section 1 is equipped with an input terminal IN1, an input terminal IN2, a bias voltage input terminal VO, and an output terminal OT1 for the differential voltage amplifier circuit section), and an output terminal OP configured to output the differential voltage amplified by the amplification circuit (see par. 0036, wherein the resistor R3 is connected to the bias voltage terminal VR, and one end of the resistor R4 is connected to the output of the differential amplifier OP1).
Hara Haraguchi et al. fail to disclose a control circuit which configured to adjust detect the differential voltage output from the differential amplification circuit and calculate an internal resistance value of the battery based on the differential voltage, and configured to control the amplification factor adjustment circuit, wherein the control circuit is configured to adjust the amplification factor adjustment circuit based on a maximum voltage representing a highest voltage detectable by the control circuit and the differential voltage output from the output terminal so as to adjust the amplification factor of the amplification circuit.
In related art, US 10,637267to Syouda discloses that a control circuit 40 which configured to detect the differential voltage output from the differential amplification circuit 11 and calculate an internal resistance value of the battery based on the differential voltage (see claim 1, wherein a battery state detection unit configured to detect a state of the secondary battery based on the difference voltage output from the difference voltage output unit and the charging current by calculating an internal resistance r in accordance with an equation of r=Vm/(2×Av×Ic), where Vm, Av, and Ic correspond to the differential voltage, an amplification factor of the difference voltage output unit, and the charging current, respectively, when a voltage retained by the second capacitor has become stable after the changeover switch is controlled by the connection changeover control unit to change over connection of the first electrode of the secondary battery from the first input terminal to the second input terminal), and configured to control the amplification factor adjustment circuit 11, wherein the control circuit 40 is configured to control the amplification factor Av adjustment circuit based on a maximum voltage via Vm representing a highest voltage detectable by the control circuit 40 (see column 13, lines 20-32) and the differential voltage output from the output terminal OP so as to set the amplification factor Av of the amplification circuit 11 (see column 10, lines 1-11, wherein the voltage retained by the second capacitor 14 has become stable after the changeover switch 12 is controlled by the connection changeover control unit to change over connection of the positive electrode Bp of the secondary B from the first input terminal In1 to the second input terminal In2, the battery state detection unit detects the internal resistance r of the secondary battery B based on the amplified voltage Vm output from the amplifier 11 and the charging current Ic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amplification circuit taught by Haraguchi et al. to include the control circuit as taught by Syouda as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the voltage detection device can accurately detect an internal resistance value of a battery. The voltage detection device according to the present embodiment sets the amplification factor of the amplification circuit according to a period of use in which the battery has been used, and thereby, can make the differential voltage output from the differential amplification circuit closer to the maximum voltage within the range not exceeding the maximum voltage of the control circuit (see Syouda’s column 9 line 40 to column 10 line 11 & claim 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 3-4 of Applicant’s Response, filed July 01, 2022, with respect to the rejection of claims 1-5 under 35 USC 103, that beginning with the final paragraph of page 3 of applicant’s remarks and continuing on page 4, wherein applicant’s representative alleges that Prior Art of record Haraguchi and Wang fail do disclose the new limitation added in the amendment wherein “the control circuit is configured to adjust the amplification factor adjustment circuit according to a period of use in which the battery has been used so as to adjust the amplification factor of the amplification circuit”; wherein the adjustment based on the switches inside of differential amplifying unit. However, the Examiner is now introducing Syouda wherein Syouda disclose all of the above mentioned features in columns 5 lines, 1-10 & column 10, lines 34-67; claims  1 & 9).  In response to applicant's argument that Wang does not disclose switches inside of differential amplifying unit 240. See Fig. 3 of Wang, reproduced on the previous page. Therefore, the resistors (not numbered) are not connected in different combinations and the predetermined amplification factor Av is fixed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In addition, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see page 5 of applicant’s remarks filed 07/01/2022), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		July 13, 2022.

/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858